Citation Nr: 0009607	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-12 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for the death of 
the veteran as a result of medical treatment by the 
Department of Veterans Affairs (VA).  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946, and died on November [redacted], 1997.  The appellant 
is the veteran's widow.  

This matter arises from a March 1998 rating decision by the 
VA Regional Office (RO) in Portland, Oregon, which denied the 
benefits sought.  The appellant filed a timely appeal, and 
the case has been referred to the Board of Veterans' Appeals 
(Board) for appellate disposition.  


FINDINGS OF FACT

1.  There is no competent medical evidence that VA medical 
treatment resulted in the veteran's death.  

2.  The veteran was not service-connected for any disorder at 
the time of his death.  

3.  There is no competent medical evidence of a nexus between 
metastatic carcinoma of the prostate, the immediate cause of 
the veteran's death, and any incident of active military 
service.  



CONCLUSIONS OF LAW

1.  The claim for entitlement to compensation for the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 as 
a result of VA hospitalization or medical treatment is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Title 38 of the United States Code, Section 1151 provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability or death by 
reason of VA hospitalization or medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  Amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability or death, but also that the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the VA's part in furnishing the 
medical or surgical treatment.  These changes became 
effective on October I, 1997.  Additionally, the amendments 
require a showing that the proximate cause of additional 
disability or death was an event that was not reasonably 
forseeable.  

Alternatively, applicable regulations provide that the death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of 

death.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(a) (1999).  

The threshold question before the Board, however, is whether 
the appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantial, or is meritorious on its own.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In a case such is this, where the 
determinative issue involves a question of medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the evidence 
presented by the appellant fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boek v. Brown, 6 Vet. App. 14, 
17 (1993).  

The veteran died on November [redacted], 1997.  Metastatic carcinoma 
of the prostate was listed as the cause of death on his death 
certificate.  At the time of his death, the veteran was in 
receipt of a non-service connected pension, effective from 
July 9, 1997.  However, he was not service connected for any 
disability or medical disorder.  The appellant essentially 
contends that the veteran's prostate cancer, which was 
diagnosed in November 1993, should have been diagnosed when 
the veteran was first seen for symptoms of prostate cancer in 
March and April 1993.  She asserts that had the veteran's 
cancer been diagnosed in April 1993, it would not have spread 
to other areas of his body, and could have been effectively 
treated.  In this regard, the appellant maintains that had 
the VA made follow-up examinations and conducted proper 
diagnostic tests in the period between April and November 
1997, treatment for the veteran's prostate cancer could have 
begun sooner and his death from that disease could have been 
averted.  

Clinical treatment records from the Walla Walla, Washington 
VA Medical Center (VAMC) dating from January 1991 through 
November 1997 show that the veteran was first seen for 
complaints of an impaired urinary stream flow in late March 
1993.  At the time, his digital rectal examination results 
and prostate-specific antigen (PSA) reading was 84.21, were 
suggestive of prostate carcinoma.  The veteran was given a 
provisional diagnosis of probable prostate carcinoma based on 
his PSA reading, and he was scheduled to undergo a needle 
biopsy of a hard nodule found on the prostate gland.  A 
needle biopsy of the veteran's prostate was conducted in 
April 1993.  The results of the needle biopsy were negative, 
although the veteran's PSA reading had increased to 89.43.  
Bone X-ray results showed what was characterized as poorly 
defined subtle bone changes in the pelvis and vertebral 
bodies, which could represent early osteoblastic changes.  
The X-ray examiner noted that a nuclear bone scan might be 
helpful for further evaluation.  The veteran was diagnosed 
with focal glandular hyperplasia of the prostate.  The record 
shows that the veteran was advised of his test results in 
September 1993.  

In November 1993, the veteran again sought treatment for 
complaints of a slow and weak urinary stream of two years' 
duration.  He was observed to have an enlarged prostate, and 
was given a preliminary diagnosis of probable prostate 
carcinoma.  He underwent an additional needle biopsy, and was 
found to have what was characterized as advanced 
adenocarcinoma of the prostate.  Subsequent tests and bone 
scans revealed that the prostate cancer had metastasized into 
the veteran's ribs.  

From November 1993 to the time of his death in November 1997, 
the veteran underwent continuing treatment for his prostate 
cancer.  He underwent a bilateral orchiectomy in January 1994 
as part of his cancer treatment, and had been advised of 
radiation treatment options and availability.  As the 
veteran's overall physical condition worsened, the records 
show that he was given pain medication throughout 

the course of his disease.  As noted, the veteran died on 
November [redacted], 1997 of metastatic carcinoma of the prostate.  
Other than the VAMC treatment records, no other medical 
evidence pertaining to the appellant's claim was submitted.  
The pertinent treatment records dating from March 1993 
through November 1997 do not contain any medical opinion as 
to the date of onset of the veteran's adenocarcinoma of the 
prostate.  

With respect to the appellant's claim for service connection 
for the cause of the veteran's death and the claim under 
38 U.S.C.A. § 1151, the Board observes that the determinative 
issues here involve questions of medical causation.  There is 
no indication in the medical treatment records that VA 
treatment for the veteran's prostate cancer caused or 
contributed to his death.  Likewise, there is no medical 
evidence to show that the failure to diagnose metastatic 
cancer in April 1993, rather than the following November, 
resulted in a hastening of the veteran's death or that his 
cancer could have been effectively controlled.  There is no 
medical opinion of record to show that the veteran's prostate 
carcinoma metastasized into other areas of his body within 
the period between April and November 1993, or that the 
cancer was curable in April 1994.  Further, the Board notes 
that there is no opinion of record suggesting a link between 
the veteran's metastatic cancer of the prostate and any 
incident of his active service.  In this regard, the Board 
observes that the veteran was discharged from service in 
January 1946, and that his prostate cancer was not diagnosed 
until November 1993.  In short, there is no medical opinion 
of record to indicate the approximate date of onset of the 
veteran's prostate carcinoma, when the carcinoma 
metastasized, or when the veteran's disease process became 
terminal.  

In her Notice of Disagreement, dated in May 1998, the 
appellant referred to a 

publication entitled Prostate Cancer-A Survivor's Guide.  
According to the appellant, the publication describes the 
proper procedure for determining whether an individual has 
prostate cancer is to:  1) perform a digital rectal 
examination; 2) conduct a PSA test; 3) conduct a transrectal 
ultrasonography (ultrasound) of the prostate; 4) conduct a 
needle biopsy; and 5) conduct a bone scan.  In addition, the 
appellant made reference to The Cecil Textbook of Medicine, 
20th Edition, Vol. 2 which stated on page 1344:  "If the DRE 
is abnormal, the risks of having prostate cancer are about 
10, 35, and 67 percent for a serum PSA of <4, 4-10, and 
>10."  

In this regard, the Board observes that "generally, an 
attempt to establish a medical nexus to a disease or injury 
solely by generic information contained in a medical journal 
or treatise 'is too general and inconclusive' to well ground 
the claim."  Sacks v. West, 11 Vet. App. 314, 317 (1998) 
(citing Beausoliel v. Brown, 8 Vet. App. 459, 463 (1996); see 
also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding 
that medical treatise evidence proffered by the appellant in 
connection with his lay testimony was insufficient to satisfy 
the requirements of medical evidence of a nexus to well 
ground his claim.).  Further, "medical treatise evidence, 
however, can provide important support when combined with an 
opinion by a medical professional."  Mattern v. West, 12 
Vet. App. 222, 228 (1999).  However, there is no medical 
opinion of record in the present case establishing that the 
VA failed to properly diagnose the veteran's adenocarcinoma 
of the prostate in a timely manner or that if it did fail to 
diagnose the cancer, such failure ultimately resulted in the 
veteran's death.  

In addition, lay statements by the appellant that the 
veteran's death was either caused or hastened by the VA's 
failure to timely diagnose his metastatic adenocarcinoma of 
the prostate do not constitute medical evidence.  As a lay 
person, lacking in medical training or expertise, the 
appellant is not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  What is missing in this case, is an opinion 
from a physician or other competent medical professional, and 
supported by the medical evidence and a plausible rationale, 
that the VA failed to properly diagnose the veteran's 
prostate cancer in a timely manner, that the VA failed to 
take all proper steps to diagnose his cancer in April 1993, 
and that such failures resulted in or hastened the veteran's 
death.  Absent such a medical opinion or medical evidence 
supporting the appellant's contentions, her claim must be 
denied as not well grounded.  See generally 38 U.S.C.A. 
§ 5107(a).  

With regard to the claim for DIC benefits under 38 U.S.C.A. 
§ 1310 (West 1991), the Board observes that the veteran was 
not service connected for any disability at the time of his 
death.  Nor does the record indicate that the disability that 
caused his death either arose in service or to a compensable 
degree during the one year period following his discharge 
from military service.  See 38 U.S.C.A. §§ 1101, 1110 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Accordingly, 
as the appellant has not presented evidence of a well-
grounded claim for service connection for the cause of the 
veteran's death, her claim for entitlement to DIC benefits 
also is not well grounded.

As a final matter, the Board has not been made aware of any 
additional relevant evidence which could serve to well ground 
the appellant's claims.  As the duty to assist is not 
triggered here by well-grounded claims, the Board finds that 
the VA has no obligation to further develop the appellant's 
claims.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The Board 
also views its discussion as sufficient to inform the 
appellant of the evidence necessary to complete well-grounded 
claims for service connection for the cause of the veteran's 
death, to include under 38 U.S.C.A. § 1151, and for 
entitlement to DIC benefits.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

ORDER

Evidence of a well-grounded claim not having been submitted, 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the death of the veteran as a result of VA hospitalization or 
medical treatment is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

